                        Case 18-11092-BLS       Doc 762      Filed 11/13/18    Page 1 of 1



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE
In re                                                      Chapter 11

RMH FRANCHISE HOLDINGS, INC., et al.,                      Case No. 18-11092 (BLS)

                                        Debtors.           (Jointly Administered)
                                                           Re: Docket No. 689


                   LIMITED OBJECTION OF LESSOR JIL INVESTMENTS, LLC TO
                    NOTICE OF POSSIBLE ASSUMPTION OF UNEXPIRED LEASE

             JIL Investments, LLC, by and through its undersigned counsel, hereby submits this limited

objection to the Notice of (I) Possible Assumption of Executory Contracts and Unexpired Leases,

(II) Fixing Cure Amounts and (III) Deadline to Object Thereto [D.I. 689] (the “Cure Notice”):

             1.         JIL Investments and RMH Franchise Corporation (the “Debtor”) are parties to an

unexpired lease of property located at 8001 W. Bell Rd., Peoria, AZ 85382 (the “Lease”).

             2.         As set forth in the Cure Schedule attached to the Notice, the Debtor states that it

requires a lease modification agreement as a condition to assumption. JIL Investments and the

Debtor are in the process of negotiating the proposed modification to the Lease. Until they have

reached an agreement on that lease modification, JIL Investments does not consent to the assumption

of the Lease on the terms proposed and expressly reserves all of its rights and defenses in connection

with the Lease.

Dated: November 13, 2018                              SAUL EWING ARNSTEIN & LEHR LLP

                                                   By: /s/ Lucian B. Murley
                                                      Lucian B. Murley (DE Bar No. 4892)
                                                      1201 North Market Street, Suite 2300
                                                      P.O. Box 1266
                                                      Wilmington, DE 19899
                                                      Telephone: (302) 421-6898
                                                      Facsimile: (302) 421-5864
                                                      luke.murley@saul.com

                                                      Counsel for JIL Investments, LLC

25665527.2 11/13/2018
